Citation Nr: 0600681	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating, in excess of 10 percent, 
for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1978 and from June 1994 to December 2000.  

This appeal arises from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  During the pendency of the appeal the 
veteran moved to the State of Michigan.  

The veteran limited the issues on appeal to the initial 
rating of his bilateral pes planus on his VA Form 9, dated in 
January 2003.  

The Board of Veterans' Appeals (Board) remanded the claim in 
December 2003.  The actions ordered in the remand have been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDING OF FACT

The veteran's bilateral pes planus produces characteristic 
callosities, pain with use, and swelling.   


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for 
bilateral pes planus have been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim arises from a notice of disagreement, 
raising the issue of a higher initial rating for bilateral 
pes planus.  The VA General Counsel has addressed the 
applicability of the notice requirements in such cases.  If, 
in response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) (West 2002) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) (West 2002) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGPREC 8-2003.  

In response to the veteran's December 2000 claim for service 
connection, the RO sent the veteran a letter in February 2001 
which informed of the passage of VCAA and its provision.  

Relevant Laws and Regulations.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed. For example, the 
combined evaluations for disabilities below the knee shall 
not exceed the 40 percent evaluation, diagnostic code 5165.  
This 40 percent rating may be further combined with 
evaluation for disabilities above the knee but not to exceed 
the above the knee amputation elective level. Painful neuroma 
of a stump after amputation shall be assigned the evaluation 
for the elective site of reamputation.  38 C.F.R. § 4.68 
(2005).  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time. It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made. The resulting difference 
will be recorded on the rating sheet. If the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 4.22 (2005).  

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances...............................  
Bilateral....................................................
.50  
Unilateral...................................................
.30  
Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities: 
Bilateral...................................................3
0 
Unilateral..................................................2
0  
Moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and 
use of the feet, bilateral or 
unilateral.....................10  
Mild; symptoms relieved by built-up shoe or arch 
support...... 0 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

Factual Background and Analysis.  In April 2004, the veteran 
submitted a Statement in Support of Claim asserting his 
bilateral pes planus produced symptoms consistent with a 30 
percent rating.  After reviewing the evidence the Board has 
concluded the veteran is correct.  

The medical history demonstrates the following facts.  While 
in service the veteran was examined in September 2000.  At 
that time, the veteran was serving as a nurse in the 
emergency room of William Beaumont Army Medical Center.  He 
reported having foot pain for many years.  Pes planus had 
been diagnosed.  He had problems mainly over the malleolus 
and dorsum of the left foot.  On a daily basis he rated his 
pain as being 3/10 and when exacerbated to 7/10.  The pain 
worsened with walking, standing, and running.  Examination of 
the feet revealed marked pes planus with valgus noted to the 
left foot and moderate pes planus in the right foot.  A 
Magnetic Resonance Imaging showed degenerative changes in the 
calcaneous and tarsals with joint space narrowing in the 
feet.  

When the veteran was separated from the service in December 
2000 he filed his claims for service connection.  The RO 
granted service connection for bilateral pes planus in a 
February 2002 rating decision.  A 10 percent initial rating 
was assigned for bilateral pes planus.  The RO also granted 
service connection for residuals of a right fibular fracture 
which the veteran sustained in April 1995.  The RO granted 
separate evaluations for moderate left ankle talocalcaneal 
coalition associated with left tibialis posterior tendinitis 
of 20 percent, and residuals of the right fibular fracture 
and mild right talocalcaneal coalition of 10 percent.  

January 2001 VA treatment records reveal the veteran's feet 
swell at the end of the day.  The veteran had been a runner 
for 23 years and ran five miles a day.  

A VA examination was performed in March 2001.  Physical 
examination revealed the veteran had obvious bilateral flat 
feet.  There was no pain with deep palpation.  There was no 
callous formation.  

January 2002 VA treatment records revealed the veteran 
complained of aching feet.  Examination revealed pes planus 
Grade 4 of the left foot.  There was a porokeratoma plantar 
on the right foot and a heloma durum medial to the second toe 
on the left foot.  

The October 2002 VA examination report is the most complete 
and provides the most detailed findings addressing the rating 
criteria.  The veteran reported that standing after just a 
few minutes caused pain.  Walking caused pain.  He was using 
orthotics.  He was only working part time as a registered 
nurse due to his foot pain.  Examination revealed the veteran 
had very flat feet.  His gait was unremarkable.  The left 
foot was worse than the right.  There was definite callous 
formation due to the foot being so flat.  At the metatarsal 
phalangeal joint on the second toes there was a large callous 
formation, one inch wide.  There was also callous formation 
at the medial second digit where it rubbed against the big 
toe.  The examiner did not detect any decrease in pronation 
or supination, or any inversion or eversion of the forefoot.  
The veteran complained of pain during manipulation and there 
did seem to be direct tenderness.  There was also callous 
formation on the right foot.  There was a callous on the 
medial aspect of the right toe and at the 2nd toe on the 
dorsal surface.  There was a large, one inch callous, at the 
great toe.  There were no signs of decrease in pronation or 
supination, or any inversion or eversion of the right foot.  
There was no evidence of tenderness or pain during 
manipulation.  

January 2005 VA examination revealed pes planus grade 3 of 
the left foot.  There was mild pain in the sub medial 
malleolus, medial arch and longitudinal arch with forced 
range of motion.  There was mild medial arch pain in the 
right foot.  The assessment was pronated foot.  The veteran 
was issued Spenco arch supports.  

When the symptoms produced by the veteran's bilateral pes 
planus are compared with the rating criteria describing 
severe acquired flat foot, some but not all of the rating 
criteria are found.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  
In this instance the left foot findings indicate more severe 
disability than the right foot findings noted during 
treatment and examination.  The veteran's bilateral pes 
planus produces pain with manipulation as noted in both 
January 2005 VA examination reports.  The VA examination in 
October 2002 documented the veteran had characteristic 
callosities.  In addition, the January 2001 VA treatment 
record noted swelling of the feet at the end of the day.  
There is no evidence of marked deformity in pronation or 
abduction, but the symptoms of the veteran's bilateral pes 
planus more nearly approximate the symptoms described in the 
diagnostic code as being evidence of severe pes planus.  
38 C.F.R. § 4.7 (2005).  For that reason, the Board has 
concluded a higher initial rating of 30 percent for bilateral 
pes planus is warranted.  As the symptoms noted as severe 
appear in service and continuously since service the Board 
has concluded that staged ratings are not for application in 
the instance.  Fenderson v. West, 12 Vet. App. 119 (1999).  




ORDER

An initial rating of 30 percent for bilateral pes planus is 
granted, subject to regulations governing the award of 
monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


